Citation Nr: 0025889	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-12 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for pulmonary disability, 
to include emphysema.  




REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954, including service with the Field Artillery in 
the Korean Conflict.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in August 1999, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, for additional development.  Following 
the requested development, the RO continued its denial of the 
claimed benefit.  The matter is now before the Board for 
final appellate consideration.  

In July 2000, a videoconference hearing was held between the 
veteran at the RO and the undersigned in Washington, DC.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's initial claim for service connection for 
pulmonary disability was filed in March 1998.  

3.  A chronic pulmonary disorder, including emphysema, was 
not present in service or until many years thereafter and is 
not shown to be related to service or to an incident of 
service origin, including smoking.  

4.  Nicotine dependence, if present, is not shown to have 
originated in service.  



CONCLUSIONS OF LAW

1.  A pulmonary disability, including emphysema, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  

2.  A pulmonary disability, including emphysema, is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reveal that there were 
no pertinent complaints or findings when he was examined for 
service entrance in April 1952.  A chest X-ray was negative.  
An undated and charred periodic medical history report 
reveals that the veteran noted hay fever, asthma, and 
shortness of breath.  The periodic physical examination 
report notes that there was a slight increase in the AP 
(anterior-posterior) diameter.  It was reported that he had 
had asthma for the previous four years with no complications.  
When seen in December 1953, the veteran complained of 
generalized malaise, a chilly sensation the day before, and a 
cough.  He had wheezing throughout his lungs.  It was also 
noted in August 1954 that the veteran had rales; a chest X-
ray was normal.  He did not report any pulmonary problems on 
a medical history reported in conjunction with his November 
1954 separation examination.  His lungs and chest were normal 
on clinical examination, and a chest X-ray was negative.  

According to a March 1998 statement from J. H. Lee, M.D., 
however, the veteran's service medical records showed lung 
problems that could be related to the veteran's current 
emphysema.  

Dr. Lee, a private internist, noted in an August 1998 
statement that the veteran had severe chronic obstructive 
pulmonary disease with low oxygenation and congestive heart 
failure.  According to a November 1998 statement from Dr. 
Lee, treatment records on file from a Dr. Walker, which are 
dated from 1961 to 1983, reveal that the veteran was treated 
for congestion, pneumonia, and bronchitis, and that these 
respiratory complaints could possibly be a contributing 
factor to his current chronic obstructive pulmonary disease.  

When this case was previously before the Board, the veteran's 
claim of entitlement to service connection for pulmonary 
disability, to include emphysema, was found to be well 
grounded and the matter was remanded for a VA examination to 
determine the etiology of the current pulmonary disorder.  
See 38 U.S.C.A. § 5107(a).  The Board then noted that even 
though Dr. Lee had suggested an association between the 
current pulmonary disability and the veteran's military 
service, his opinion was not adequate for adjudication 
purposes since he had not assessed the probability of an 
etiological relationship between the current pulmonary 
disability and the veteran's service.  See Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps 
v. West, 524 U.S. 940 (1998) (a well-grounded claim under 
38 U.S.C.A. § 5107(a) is not necessarily a claim that will 
ultimately be deemed allowable under § 5107(b)).  See also 
Hensley v. West, 212 F.3d 1255, 1262 (Fed. Cir. 2000) 
(threshold requirement for a well-grounded claim is 
"uniquely low" and emphasis in "vast majority of cases" 
will be on the merits of the claim).  

In January 2000, the veteran underwent a VA pulmonary 
examination.  The examiner reviewed the claims file.  The 
veteran claimed that he had "double pneumonia" in Korea in 
1953 and that, thereafter, he was more susceptible to colds 
while on active duty.  However, he denied difficulty with 
shortness of breath in between the episodes of colds while on 
active duty.  He stated that several years after separation, 
he began to notice shortness of breath that occurred even 
when he was not having any respiratory infection.  The 
veteran stated that his shortness of breath gradually 
worsened, and he now had shortness of breath if he walked 25 
feet or more.  He reported that he had smoked cigarettes 
since 1952 and had averaged two packs a day until the last 
few months, when he cut back to eight cigarettes a day.  The 
examiner said that a review of Dr. Walker's records showed 
that the veteran came in periodically for antibiotic 
injections and for treatment of bronchitis.  Following an 
examination, the diagnosis was chronic obstructive pulmonary 
disease, which was felt to be moderately severe.  

The examiner felt that while the service medical records 
showed a few visits to the clinic for treatment of 
respiratory infection, the records did not indicate evidence 
of a chronic lung condition or complaints of chronic 
shortness of breath and wheezing such as to give an 
indication of a chronic and ongoing pulmonary disorder.  The 
examiner stated that the veteran himself had indicated that 
he did not begin to have chronic or ongoing shortness of 
breath until several years following separation.  Prior to 
then, his shortness of breath occurred only when he had a 
respiratory infection such as a cold, bronchitis, the flu, or 
pneumonia.  Dr. Walker's office records, the examiner noted, 
also confirmed this indication because they indicated that 
periodic visits for chest congestion or respiratory 
complaints such as bronchitis were treated with antibiotics, 
thus indicating an infectious etiology as opposed to chronic 
obstructive pulmonary disease.  The examiner was therefore of 
the opinion that the most likely etiology for the veteran's 
emphysema was his 94-pack-year smoking history.  The examiner 
concluded that it was not at least as likely as not that his 
chronic obstructive pulmonary disease was etiologically 
related to the pulmonary complaints noted in service.  

The veteran testified in July 2000 that he had never been to 
doctors for respiratory problems prior to service.  He said 
that he spent a year and a half in a combat zone and served 
in a field artillery unit in Korea.  He reported that he went 
to Korea in the early part of 1953.  He said that he walked 
guard duty when it was 28 degrees below zero and caught 
double pneumonia.  He testified that thereafter he was very 
prone to colds.  He said that he had double pneumonia twice 
while serving in Korea.  The veteran further testified that 
Dr. Walker initially treated him following service at a 
clinic in Altus, Oklahoma.  He first saw Dr. Walker in 1955, 
about six months following separation from service.  The 
veteran said that he saw Dr. Walker from 1955 to 1983.  He 
began seeing Dr. Lee after Dr. Walker became ill.  When asked 
about the absence of records from Dr. Walker for the period 
from 1955 to 1961, the veteran testified that he was told 
that a lot of them had been destroyed by a flood in the 
basement of the clinic in Altus.  The veteran said that Dr. 
Lee worked in the same clinic as Dr. Walker.  The veteran 
described his symptoms between 1954 and 1961 as congestion 
and a persistent cough.  He said that he would go to the 
clinic and get a shot, which would last him for a couple of 
weeks.  He would then have to return to the clinic.  He said 
that Dr. Walker usually told him that he had a cold when he 
went to get his shots.  

The veteran further testified that he began smoking in basic 
training but that he did not smoke throughout service.  He 
said that he tried it a time or two but that he "never 
really got the habit."  The veteran further testified that 
he got chronic types of infections and congestion in service 
that persisted following service.  The veteran stated that he 
was never told early on that his smoking had anything to do 
with his respiratory problems.  He repeated that he never 
really smoked that much in service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Governing regulations provide that:  

With chronic diseases shown as such in 
service (or within the presumptive period 
under [38 C.F.R.] § 3.307) so as to 
permit a finding of service connection, 
subsequent manifestations of the same 
chronic condition at any later date, 
however remote, are service connected, 
unless clearly attributable to 
intercurrent causes.  This rule does not 
mean that any manifestation of joint 
pain, any abnormality of heart action or 
heart sounds, any urinary findings of 
casts, or any cough, in service will 
permit service connection of arthritis, 
disease of the heart, nephritis, or 
pulmonary disease, first shown as a 
clear-cut clinical entity, at some later 
date.  For the showing of chronic disease 
in service there is required a 
combination of manifestations sufficient 
to identify the disease entity, and 
sufficient observation to establish 
chronicity at the time, as distinguished 
from merely isolated findings or a 
diagnosis including the word 
"[c]hronic."  When the disease entity 
is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no 
requirement of [an] evidentiary showing 
of continuity.  Continuity of 
symptomatology is required only where the 
condition noted during service (or in the 
presumptive period) is not, in fact, 
shown to be chronic or where the 
diagnosis of chronicity may be 
legitimately questioned.  When the fact 
of chronicity in service is not 
adequately supported, then a showing of 
continuity after discharge is required to 
support the claim.  

38 C.F.R. § 3.303(b).  

Despite the veteran's testimony, the fact of chronicity of 
pulmonary disease in service is not adequately supported in 
view of the opinion of the VA examiner in January 2000, who 
found that the complaints and findings noted in service did 
not constitute evidence of a chronic pulmonary disorder.  The 
examiner was of the opinion that because the veteran had 
shortness of breath only when he had a respiratory infection, 
his complaints in service resulted from infection rather than 
from chronic obstructive pulmonary disease.  The respiratory 
infections, including those treated by Dr. Walker following 
service, responded to antibiotics and resolved, thus leaving 
no residual disability.  Moreover, the record does not 
disclose a continuity of symptomatology that would serve to 
link the veteran's current pulmonary disability to the 
complaints and findings noted in service.  See 38 C.F.R. 
§ 3.303(b).  Rather, the record contains evidence of a 
continuity of symptomatology only from the early 1960's, 
about seven years following the veteran's separation from 
service.  

The Board believes that the opinion rendered by the VA 
examiner in January 2000 against the claim is persuasive, as 
it is based on a review of the entire record, as well as on 
clinical findings on examination and on an elicited history, 
including a smoking history.  The opinion is much more 
detailed than that rendered by Dr. Lee and is more 
convincingly reasoned.  The examiner appears to have taken 
into account a greater variety of etiologic factors than 
those considered by Dr. Lee.  

Dr. Lee's opinion that the veteran's lung problems in service 
"could be related to the emphysema that [the veteran] is 
currently having problems with" is significantly less 
persuasive than the more recent VA opinion because it is 
couched in the language of possibility rather than 
probability.  Service connection as a legal concept would 
lose all meaning if a possibility could be erected into a 
probability warranting service connection - as anything is 
possible.  Governing regulations provide that service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (1999).  See 
also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative); (Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) 
(private physician's opinion that veteran's preexisting 
service-related condition may have contributed to his 
ultimate demise too speculative, standing alone, to be deemed 
new and material evidence to reopen cause of death claim); 
Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) (physician's 
opinion that "renal insufficiency may have been a 
contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post-
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).  

The Board has considered the veteran's testimony, which was 
undoubtedly sincerely rendered.  Although a lay witness is 
competent under the law to describe symptoms he has observed 
or experienced, he is not competent to render a diagnosis, or 
to offer a medical opinion attributing a disability to 
service, as this requires medical expertise.  Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board notes that the VA examiner in January 2000 stated 
that the veteran's chronic obstructive pulmonary disease was 
not etiologically related to service, "with the exception 
that he did begin smoking while he was in the service."  The 
examiner noted that the veteran continued to smoke cigarettes 
despite his current pulmonary condition.  

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998," Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (now codified at 38 U.S.C.A. § 
1103 (West Supp. 2000)).  This law prohibits service 
connection for death or disability attributable to the use of 
tobacco products by a veteran during service.  However, it 
applies only to claims filed after June 9, 1998.  As the 
veteran in this case filed his claim in March 1998, the new 
law does not affect the disposition of this appeal.  

In February 1993, the VA General Counsel issued an opinion 
that clarified when benefits may be awarded based on tobacco 
use in service.  The General Counsel indicated that direct 
service connection may be granted if the evidence shows 
injury or disability resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  In June 1993, 
the General Counsel clarified his February 1993 opinion.  The 
General Counsel stated that the prior opinion did not mean 
that service connection would be established for a disability 
related to tobacco use if the affected veteran smoked in 
service.  Rather, it meant that any disability allegedly 
related to tobacco use that was not diagnosed until after 
service would not preclude establishment of service 
connection.  The General Counsel held that the claimant must 
demonstrate that the disability resulted from the use of 
tobacco during service and that the adjudicator must take 
into consideration the possible effect of smoking before and 
after service.  See 38 C.F.R. § 3.303(d ) (service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service).  

In May 1997, the General Counsel issued an opinion clarifying 
when service connection may be granted for disability or 
death due to nicotine dependence caused by inservice tobacco 
use.  The General Counsel indicated that secondary service 
connection may be granted if the following three questions 
can be answered affirmatively:  (1) Whether nicotine 
dependence may be considered a disability for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97, 62 Fed. Reg. 
37,954 (1997).  Precedent opinions of the General Counsel are 
binding on the Board under 38 U.S.C.A. § 7104(c) (West 1991).  

In a May 1997 memorandum, the VA Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, in order to establish a well-grounded claim 
for service connection for lung disability due directly to 
inservice tobacco use or secondarily due to nicotine 
dependence, the record must include competent medical 
evidence suggesting that the disability resulted from 
inservice tobacco use, or that nicotine dependence was 
acquired or worsened during or as a result of service and 
that the nicotine dependence caused the lung disability.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) (holding that, 
with respect to questions involving medical causation, 
credible medical evidence is required).  A claim for service 
connection for pulmonary disability due to tobacco use is 
well grounded in this case because it is merely another 
etiologic theory upon which the veteran's overall claim for 
service connection is predicated.  Schroeder v. West, 212 
F.3d 1265, 1271 (Fed. Cir. 2000).  

In his testimony in July 2000, the veteran downplayed his 
smoking in service.  Although the recent VA examination 
suggests that the veteran developed chronic obstructive 
pulmonary disease as a consequence of smoking and that the 
veteran's smoking began in service, there is no competent 
medical evidence of record demonstrating that the veteran's 
current chronic obstructive pulmonary disease resulted from 
inservice tobacco use.  Although nicotine dependence is 
implied by the VA examiner's recent etiologic opinion, the 
record is devoid of any evidence showing that the veteran 
became nicotine dependent in service or as a result of 
service.  There is therefore no basis for finding that any 
current chronic obstructive pulmonary disease is due to 
service or to a disability of service origin.  Service 
connection for chronic obstructive pulmonary disease due to 
smoking in service or as secondary to service-incurred 
nicotine dependence is therefore not warranted.  38 U.S.C.A. 
§ 3.310(a); VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997).  

After a careful review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the claim of entitlement to service connection for pulmonary 
disability, to include emphysema.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In so finding, the Board has considered the rule in O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991), that where the 
service medical records are destroyed by fire through no 
fault of the veteran's, the Board has a heightened obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule under 38 U.S.C.A. § 
5107(b).  The representative at the July 2000 hearing 
emphasized that part of the veteran's service medical records 
were damaged or destroyed.  It is clear that the service 
medical records were in fact damaged by the fire at the 
National Personnel Records Center in 1973.  However, it is 
also the case that the extant records give a relatively clear 
clinical picture and that the separation examination report 
was not damaged and does not show evidence of pulmonary 
disability or respiratory complaint.  Had the pulmonary 
complaints noted during service become a chronic pulmonary 
disorder during service, it is reasonable to conclude that 
this would have been noted when the veteran was examined for 
separation, but it was not.  As the Board has concluded that 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  Kessel v. West, 13 
Vet. App. 9, 22 (1999); Schoolman v. West, 12 Vet. App. 307, 
311 (1999).  


ORDER

Service connection for pulmonary disability, to include 
emphysema, is denied.  



		
	WILLIAM W. BERG
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 12 -


- 11 -


